DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1 – 2, 6 – 10, 12 – 15, 17 – 21,  19 – 26, 28, and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katoriinu (JP H09-33430) and in view of Bragg (US 4,749,276).
With respect to independent claim 1, Katoriinu teaches in Fig. 1 a gas analysis device comprising: 
a gas cell 5 comprising a cell body, the cell body defining a cavity for receiving gas for analysis, 
a light source 1 arranged to transmit light, 
a cell light detector 3’ arranged to receive light propagated by the light source through the cavity of the gas cell, and 
a reference light detector 15 arranged to receive light propagated by the light source through a space containing ambient gas as disclosed in paragraphs [0023; 0057].
Katoriinu is silent with a cell heater configured to control a temperature of cavity.
Bragg teaches a temperature control jacket 14 in Fig. 1 to provide a temperature control an absorption cell (see Column 2, lines 26 – 29). In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Katoriinu in order to provide means of controlling the temperature of the absorption cell as disclosed by Bragg in column 2, lines 26 – 29. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
The temperature controlled absorption cell would be beneficial for ordinary skilled artisans because it can prevent unwanted condensation of desired sample or provide consistent measuring cell. See abstract of Bragg.
With respect to independent claim 14, Katoriinu teaches in Fig. 1 a gas analysis device comprising: 
a gas cell 5 comprising a cell body, the cell body defining a cavity for receiving gas for analysis, 
a light source 1 arranged to transmit at least one beam of light, and 
a light analysis system for analysis of light propagated through the gas cell, the light analysis system comprising: a cell light detector 3’ arranged to receive light propagated by the light source through the cavity of the gas cell, and a reference light detector 15 arranged to receive light propagated by the light source through a space containing ambient gas.
Katoriinu is silent with a cell heater configured to control a temperature of cavity.
Bragg teaches a temperature control jacket 14 in Fig. 1 to provide a temperature control an absorption cell (see Column 2, lines 26 – 29). In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Katoriinu in order to provide means of controlling the temperature of the absorption cell as disclosed by Bragg in column 2, lines 26 – 29. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
The temperature controlled absorption cell would be beneficial for ordinary skilled artisans because it can prevent unwanted condensation of desired sample or provide consistent measuring cell. See abstract of Bragg.
With respect to dependent claims 2  and 15, in Fig. 1 Katoriinu teaches wherein a cell light distance is defined between the cell light detector and a reference source point of light from the light source and wherein the cell light distance corresponds to a reference light distance defined between the reference source point and the reference light detector see paragraph [0063].
With respect to dependent claims 4 and 17, Katoriinu is silent with wherein the reference source point is a beam splitter arranged to divide light from the light source into at least two beams, one of the at least two beams for propagation through the cavity and another of the at least two beams for propagation through the space containing ambient gas. However, Katoriinu teaches a beam splitter 20 as disclosed in paragraph [0061]. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Katoriinu modified by Bragg in order to equalize the reference path with the measurement path. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution.
With respect to dependent claims 5 and 18, Katoriinu teaches wherein the cell light detector is arranged to receive light from the beam propagated through the cavity that has not been absorbed by gas within the cavity as disclosed in paragraph [0018], and wherein the reference light detector is arranged to receive light from the beam propagated through the space containing ambient gas that has not been absorbed by gas within the space as shown in Fig. 1.
With respect to dependent claims 6 and 19, Katoriinu teaches wherein each of the cell light detector and the reference light detector provide a signal indicating a spectrum corresponding to light received by that detector via 7 and 9.
With respect to dependent claims 7 and 20, Katoriinu teaches in Fig. 1 wherein each of the cell light detector and the reference light detector receive light propagated from the light source via at least one corresponding reference source point per Beer-Lambert’s law as disclosed in paragraphs [0007 – 0008]; see paragraph [0063].
With respect to dependent claims 8 and 21, Katoriinu should have (because of the Beer-Lambert’s law) wherein the reference light detector is arranged at a reference distance from the corresponding at least one reference source point see paragraph [0063].
With respect to dependent claim 9, Katoriinu should have (because of the Beer-Lambert’s law) wherein the cell light detector is arranged at a cell distance from the corresponding at least one reference source point see paragraph [0063].
With respect to dependent claims 10 and 22, Katoriinu should have (because of the Beer-Lambert’s law) wherein the cell light distance includes a propagation distance through the gas cell and through a span comprising a sum of (i) distance between the cavity and the corresponding reference source point and (ii) distance between the cavity and the cell light detector see paragraph [0063].
With respect to dependent claims 12 and 24, Katoriinu teaches in paragraph [0063] the same path lengths of the reference path and the measurement path, and therefore Katoriinu teaches wherein the reference distance comprises a propagation distance between the corresponding at least one reference source point and the reference light detector, where the propagation distance of the reference light detector is equal to the span.
With respect to dependent claim 26, Katoriinu teaches  wherein the light analysis system includes a processor 10 for executing instructions to determine characteristics of gas within the cavity based on the light received by the cell light detector and the reference light detector.
With respect to dependent claims 13 and 25, Katoriinu is silent with wherein the reference distance comprises a propagation distance between the corresponding at least one reference source point and the reference light detector, wherein the propagation distance of the reference distance is unequal to the span and correlation is applied to equate absorption spectra observed by each of the cell light detector and the reference light detector.
	However, Katoriinu teaches the Beer-Lambert’s law as discussed above and in paragraph [0063] discloses it is possible to change the path length. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Katoriinu so as to have the limitation of claim 13 in order to analyze gas. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution.
With respect to dependent claims 28 and 30, Katoriinu teaches in Fig. 1 wherein the cell body has a first open end, a second open end, a first window at the first open end, and a second window at the second open end, wherein the cell light detector is arranged to receive light propagated by the light source through the first window, the cavity of the gas cell, and the second window.
Claim(s) 27 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katoriinu modified by Bragg, and further in view of Rihani (US 2016/0054294 A1).
The teaching of  Katoriinu modified by Bragg has been discussed above.
With respect to dependent claims 27 and 29, Katoriinu is silent with wherein the gas cell comprises: a pressure port configured to receive a pressure sensor configured to monitor a pressure within the cavity; and a temperature port configured to receive a temperature sensor configured to monitor a temperature within the cavity.
	Rihani teaches wherein the gas cell comprises: a pressure port configured to receive a pressure sensor 26 in Fig. 7 configured to monitor a pressure within the cavity; and a temperature port 25 in Fig. 7configured to receive a temperature sensor configured to monitor a temperature within the cavity. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Katoriinu modified by Bragg in order to in order to improve the accuracy of the measurement results by adjusting the assumed absorption cross section value (see paragraph [0178] of Rihani. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
	Katoriinu discloses in paragraph [0013] “the use of pressure close to or great than atm pressure leads to spreading of the absorption line width and the amplitude reduction”. Therefore, monitoring the pressure of the cell is beneficial for ordinary artisans to obtain accurate measurement data.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/Primary Examiner, Art Unit 2884